          Case 3:17-cr-00609-VC Document 111 Filed 02/21/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 17-cr-00609-VC-1
                  Plaintiff,
                                                    ORDER COMMITTING GARCIA-
             v.                                     ZARATE FOR FURTHER
                                                    EVALUATION
  JOSE INEZ GARCIA-ZARATE,
                  Defendant.



       Garcia-Zarate is committed to the custody of the Attorney General for 30 days for a

further examination of his competency to stand trial. See 18 U.S.C. § 4247(b); 18 U.S.C. § 4241.

As the statute provides, the director of the facility in which Garcia-Zarate is placed may apply

for an extension of up to 15 days if more time is necessary for the evaluation. 18 U.S.C.

§ 4247(b).

       IT IS SO ORDERED.

Dated: February 21, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
